DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-7, is/are filed on 7/28/20 are currently pending. Claim(s) 5-7 is/are withdrawn, 1-4 is/are rejected.
Election-Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 6/15/22 is acknowledged. Claim(s) 5-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The restriction is made final. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by TOSHIAKI (JP 2011245419 A).

    PNG
    media_image1.png
    388
    400
    media_image1.png
    Greyscale


Regarding claim 1, TOSHIAKI discloses a composite separation membrane and its method of manufacture, and specifically discloses (paragraphs 1-51 of the specification, Figure 1) that the composite separation membrane is laminated with a separation functional layer having a desired separation capacity on a porous support membrane. Separation functional layers comprising polyamides obtained by interfacial polymerization of polyfunctional aromatic amines and polyfunctional aromatic acid halides are well known, for example, in the field of reverse osmosis membranes. As the above-described porous support membrane, which is not particularly limited as long as a separation functional layer can be formed, it is generally preferable to use an ultrafiltration membrane formed with a microporous layer having an average pore size of about 5 A/min on a non-woven fabric. The microporous layer-forming materials can be exemplified by, for example polysulfone. In the above-described method of manufacturing a composite separation membrane, an aqueous coating layer comprising a polyfunctional amine component is formed on the above-described porous support membrane and contacted with a solution comprising a polyfunctional acid halide component, thereby forming the above-described polyamide-based separation functional layer. 
In the present invention, as regards the addition method of the metal alkoxide or the alkoxysilyl group-containing compound, the limit A is not particularly limited, and it is desired to be in a combined or mixed state with the separation functional layer to the extent that it can tolerate use as a separation membrane. For example, it is known that by adding a metal alkoxide or an alkoxysilylcontaining
compound (equivalent to an organosilicon compound) in a solution containing the polyfunctional halide
constituent described above, the bonding or mixing state with the separation functional layer becomes good (equivalent to bringing an organic solution containing an organosilicon compound into contact with water or an aqueous solution on a porous support, subjecting the organosilicon compound to interfacial polycondensation, thereby forming a separation layer containing a cross-linked compact having siloxane bonds on a surface of the porous support) .... As the aforementioned alkoxysilyl group-containing compounds, silicon alkoxides such as tetraalkoxysilanes, trialkoxysilanes, organoalkoxysilanes, diorganodialkoxysilanes, bissilylalkanes, bissilylbenzenes or dialkyltetraalkoxydisilanes can be cited. Examples of the metal alkoxide include titanium alkoxide such as titanium tetraoxide, zirconium alkoxide, and aluminum alkoxide. . .. As specific examples of bis-silylalkane or bis- silylbenzene, bis (trimethoxysilyl) methane, bis (triethoxysilyl) methane, bis (tri-n-propoxysilyl) methane, bis (triisopropoxysilyl) methane, bis (trimethoxysilyl) ethane, bis (triethoxysilyl) ethane, bis (tri-n-propoxysilyl) ethane, bis (triisopropoxysilyl) ethane, bis (trimethoxysilyl) propane, bis (triethoxysilyl) propane, bis (tri-n-propoxysilyl) propane, bis (triisopropoxysilyl) propane, bis (trimethoxysilyl) benzene, bis (triethoxysilyl) benzene, bis (tri-npropoxysilyl) benzene, bis (triisopropoxysilyl) benzene (corresponding to the organosilicon compound having three or more groups selected from the group consisting of hydrolyzable groups) . While hydroxyl is a common reactive functional group, for polymerization to form the separation layer, the reactive functional group of the organosilicon compound contains hydroxyl groups and is a conventional technique of choice ((paragraphs 1-51 of the specification, Figure 1).
Regarding claims 2-4 TOSHIAKI discloses (at least paragraphs 17, 28 of the specification): As specific examples of bis-silylalkane or bis-silylbenzene, bis (trimethoxysilyl) methane, bis (triethoxysilyl) methane, bis (tri-n-propoxysilyl) methane, bis (triisopropoxysilyl) methane, bis (trimethoxysilyl) ethane, bis (triethoxysilyl) ethane, bis (tri-n-propoxysilyl) ethane, bis (triisopropoxysilyl) ethane, bis (trimethoxysilyl) propane, bis (triethoxysilyl) propane, bis (tri-n-propoxysilyl) propane, bis (triisopropoxysilyl) propane, bis (trimethoxysilyl) benzene, bis (triethoxysilyl) benzene, bis (tri-npropoxysilyl) benzene, bis (triisopropoxysilyl) benzene. In addition, surfactants such as sodium dodecylbenzenesulfonate, sodium dodecyl sulfate ( sodium lauryl sulfate) may also be contained in the aqueous solution. These surfactants are effective for improving the wettability of the aqueous amine solution to the microporous support membrane.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777